972 F.2d 1352
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.OVATION COMMUNICATIONS, INC. Plaintiff-Appellee,v.RBM, LTD., Defendant-Appellant.
No. 92-1300.
United States Court of Appeals, Federal Circuit.
May 13, 1992.

C.D.Cal.
REMANDED.
ON MOTION
MAYER, Circuit Judge.

ORDER

1
RBM, Ltd. moves for a stay, pending appeal, of the preliminary injunction entered by the United States District Court for the Central District of California or, in the alternative, for vacatur of the injunction and remand on the ground that the district court entered no findings or conclusion to support the injunction.   Ovation Communications, Inc. opposes the motion for a stay, but also moves for immediate remand to permit the district court to enter findings and conclusions.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) The unopposed motion to vacate the district court's preliminary injunction order and to remand to the district court is granted.   Any injunction issued in the future should be supported by findings and conclusions.


4
(2) RBM's alternative motion for a stay pending appeal is moot.*



*
 We decline to adopt the suggestion in RBM's letter that we should direct the district court to stay any future injunctions